DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 04/12/2019. Claims 1-12 are presently pending and are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an input shaft mechanically coupled to the rotor, as required by claim 1, a wave generator mechanically coupled to the input shaft, as required by claim 1, an output shaft of the motor, required by claim 3, castellation formed on the output shaft, as required by claim 3, interlocking castellations, as required by claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 5-6 recite the limitation “a motor comprising a stator and a rotor that is coupled to the driveshaft”. The disclosure of the instant application and the parent application lack support for this new feature, therefore the above limitation is new matter. The Examiner notes the instant application is a divisional of application 15/131,356. MPEP 201.06 states “While a divisional application may depart from the phraseology used in the parent application there may be no departure therefrom in substance or variation in the disclosure that would amount to "new matter" if introduced by amendment into the parent application”. Figure 4 of the parent application shows driveshaft 303 as a separate element from the rotor 201, however the figure fails to show any “coupling” which would couple the driveshaft and the rotor. The specification of the parent application lacks any disclosure of the “coupling” between the driveshaft and the rotor. Additionally, there is no disclosure that states that rotating the driveshaft also rotates the rotor, and rotating the rotor also rotates the driveshaft. Therefore, the above limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 7 recites the limitation “an input shaft mechanically coupled to the rotor”. The disclosure of the instant application and the parent application lack support for this new feature, therefore the above limitation is new matter. The Examiner notes the instant application is a divisional of application 15/131,356. MPEP 201.06 states “While a divisional application may depart from the phraseology used in the parent application there may be no departure therefrom in substance or variation in the disclosure that would amount to "new matter" if introduced by amendment into the parent application”. Paragraph [0011] of the instant application reads “Input shaft 101 may be mechanically coupled to the output shaft of a motor (not shown))”, however, does not mention any mechanical connection to a rotor. Fig. 4 shows input shaft 101’ integral with rotor 201, not mechanically coupled to an output shaft of the motor. Claims 3, 7 and 8 of the parent application discloses an input shaft mechanically coupled to an output shaft of the motor, and claim 6 reads “the input shaft is formed as part of a rotor of the motor”. However, no disclosure of the instant or parent application discloses “an input shaft mechanically coupled to the rotor”. Therefore, the above limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.        

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 5-6 recite the limitation “a motor comprising a stator and a rotor that is coupled to the driveshaft”. It is unclear how the rotor 201 and the driveshaft 303 are coupled. Figure 4 of the instant application shows rotor 201 and driveshaft 303 as distinct elements, and also does 
Claim 1 line 7 recites the limitation “an input shaft mechanically coupled to the rotor”. It is unclear how the input shaft is mechanically coupled to the rotor. Figure 1 of the instant application shows input shaft 101 comprising castellations 105. However, paragraph [0011] of the specification reads “Castellations 105 may be formed in input shaft 101 and may link with castellations formed in the output shaft of the motor”. Figure 4 shows input shaft 101’ integrated with rotor 201, however, no mechanical coupling is shown. Since the limitation is unclear, the scope of the claim cannot be determined. 
Claim 1 line 9 recites the limitation “a wave generator mechanically coupled to the input shaft”. It is unclear how the wave generator is “mechanically” coupled to the input shaft. Figures 1, 2 and 4 of the instant application clearly show the wave generator and the input shaft formed of the same material, and not two different elements mechanically coupled. While paragraph [0004] states “The harmonic gear drive may include a wave generator mechanically coupled to the input shaft”, paragraph [0018] reads “fixed sub 117 may be mechanically coupled to fixed spline 113 by, for example and without limitation, one or more fasteners including linking pin 121”. The disclosure appears to have conflicting definitions of “mechanically coupled”. In other words, mechanically coupled in the drawings means integrated structure, while mechanically coupled in the specification means by a linking pin. Since the limitation is unclear, the scope of the claims cannot be determined. 
Claim 3 lines 1-2 recites the limitation “the input shaft is coupled to an output shaft of the motor”. It is unclear how the input shaft is coupled to an output shaft of the motor, and also mechanically coupled to the rotor, as recited in claim 1 line 7. Since the limitations are unclear, the scope of the claim cannot be determined.  
The term "generally" in claims 4 and 5 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for 
Claim 9 lines 1-2 recite the limitation “the input shaft is formed as part of the rotor”. It is unclear how the input shaft can be formed as part of the rotor, when claim 1 line 7 requires “the input shaft mechanically coupled to the rotor”. Since the limitations are unclear, the scope of the claim cannot be determined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 6059661 A) in view of Winslow (US 20160222734 A1) and Yeh (US 20130333505 A1).
Regarding claim 1, Simpson discloses a method for rotating a component of a drill string relative to other components of the drill string in an underground bore (see Abstract, wherein [a] rotary shaft assembly including a mechanism by which one part of the shaft rotates about a rotation axis which is controllably deviated from the rotation axis of the other part of the shaft…[t]he assembly includes remote control of direction and deviation and is particularly applicable to drilling of deviated wells), the drill string including a driveshaft (see Fig. 2A, 132), comprising the steps of: a) providing a rotary steerable motor system (RSS) (100) that includes an RSS housing (112) rotatable relative to the drill string (see column 4 lines 65-66, wherein the support 112 can be rotated relative to the now-fixed support 150),  and a harmonic gear drive (see Fig. 2D, 162), the harmonic gear drive comprising: an input shaft (178, 180, 182 have a shaft structure and can be considered a shaft either individually or in combination), the driveshaft passing through the input shaft (see Fig. 2D, wherein 132 passes through 178, 180, 182); a wave generator (see Fig. 3, 176) mechanically coupled to the input shaft (see Fig. , a flex spline (174), the flex spline being tubular and including external teeth (see column 5 lines 26-27, wherein flexspline annulus 174 having external teeth), the flex spline positioned about the wave generator (see Fig. 2D); a fixed spline (164), the fixed spline including a first number of internal teeth (see column 5 lines 20-21, wherein [a]n internally-toothed spline ring 164); and an output spline (168), the output spline including a second number of internal teeth (see column 5 lines 20-21, wherein [a]n internally-toothed spline ring 168), the second number of internal teeth being different from the first number of internal teeth (see column 5 lines 24-25, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth), the output spline being mechanically coupled to the RSS housing (via 170); and the flex spline being elastically deformed by the wave generator such that at least one tooth of the flex spline engages the internal teeth of the fixed spline and the output spline (see column 5 lines 24-28, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth, and are simultaneously engaged by a common flexspline annulus 174 having external teeth which mesh with the internal teeth in the rings 164 and 168); and b) rotating the input shaft so as to rotate the wave generator within the flex spline such that engagement of the flex spline with the internal teeth of the fixed spline and the internal teeth of the output spline causes the output spline to rotate relative to the fixed spline; whereby the RSS housing rotates relative to the drill string at a rate determined by the ratio of the first number to the second number (see column 5 lines 28-34, wherein [t]he flexspline annulus 174 is rotated around the inside of the spline rings 164 and 168 by means of a wave generator 176 in the form of an eccentric rotated around the common axis of the gearbox 162. By known techniques this causes rotation of the spline ring 168 (and hence of the support 112) relative to the spline ring 164 (and hence to the support 150). Simpson fails to disclose a motor comprising a stator and a rotor that is coupled to the driveshaft. However, Winslow teaches a motor comprising a stator and a rotor that is coupled to the driveshaft (see Fig. 3, and see paragraph [0020], wherein 20 may include a power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Simpson with a motor comprising a stator and rotor which is coupled to the driveshaft, as taught by Winslow, to provide rotational input to the driveshaft which actuates the drilling assembly. As a result of the combination, the following limitations would necessarily result: the input shaft (Simpson, 178, 180, 182) mechanically coupled to the rotor (Winslow, rotor 26; via Simpson, driveshaft 132). Simpson in view of Winslow fail to disclose the wave generator having a diameter that varies and includes a largest diameter, the portion of the wave generator having the largest diameter defining a major diameter of the wave generator. However, Yeh teaches the wave generator (13) having a diameter that varies and includes a largest diameter (see paragraph [0029], wherein the wave generator 13…is an oval), the portion of the wave generator having the largest diameter defining a major diameter of the wave generator (inherent in an oval shape). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the wave generator of Simpson to be an oval, as taught by Yeh, so that the external gear on the two ends of the long axis of the oval are further pushed to be completely engaged with the internal gear of the circular spline A, whereas the external gear near the two ends of the short axis are completely disengaged with the internal gear of the circular spline. In other words, to operate the harmonic gear as intended. Additionally, the substitution of art recognized equivalents known for the same purpose is prima face obvious. In this instance, replacing an eccentric wave generator with an oval generator does not change the operation of the device. As a result of the combination, the following limitations would necessarily result: the internal teeth of the fixed spline engaging the external teeth of the flex spline that are aligned with the major diameter of the wave generator (see column 5 lines 24-28, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth, and are simultaneously engaged by a common flexspline annulus 174 having external teeth which mesh with the internal teeth in the rings 164 and 168); and the internal teeth of the output spline engaging the external teeth of the flex spline that are aligned with the major diameter of the wave generator (see column 5 lines 24-28, wherein [t]he internally-toothed spline rings 164 and 168 have slightly different numbers of teeth, and are simultaneously engaged by a common flexspline annulus 174 having external teeth which mesh with the internal teeth in the rings 164 and 168).         
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: rotating the input shaft (Simpson, 178, 180, 182) with the motor (Winslow, a power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26; via Simpson, driveshaft 132).     
the input shaft (Simpson, 178, 180, 182) is coupled to an output shaft of the motor (Winslow, 20; or Simpson 132) by a transmission coupling (178) that comprises a castellation formed on the input shaft and a corresponding castellation formed on the output shaft of the motor, and the method further comprises interlocking the castellations (178 is disclosed as an Oldham coupling, which inherently comprises castellations).   
Regarding claim 4, Simpson discloses the input shaft (132), wave generator (176), flex spline (174), fixed spline (164), and output spline (168) are generally tubular and have a central bore formed therethrough (see Fig. 3).   
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the wave generator (Yeh, 13) is generally elliptical in cross section (Yeh, paragraph [0029], wherein the wave generator 13…is an oval).   
Regarding claim 6, Simpson discloses the harmonic gear drive further comprises a bearing (see Fig. 3) between the wave generator (176) and the flex spline (174); whereby friction between the wave generator and the flex spline is reduced (see Fig. 3). Simpson fails to disclose a needle bearing. However, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute ball bearings, with needle bearings, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace ball bearings with needle bearings, since one of ordinary skill in the art would have known that needle bearings have a greater surface area in contact with the races so they can support a greater load. They are also thinner, so they require less clearance between the axle and the surrounding structure. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
Regarding claim 7, Simpson discloses the harmonic gear drive (162) further comprises an output sub (170) that mechanically couples the output spline (168) to the RSS housing (112).   
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the motor is a mud motor or electric motor (see Fig. 3, and see paragraph [0020],   
Regarding claim 9, Simpson fails to disclose the input shaft is formed as part of the rotor. However, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrally form the input shaft and the rotor as a single element, since it has been held that the use of a one piece construction instead of a structure comprising multiple pieces would be merely a matter of obvious engineering choice. Further motivation exists to form the input shaft as part of the rotor, since one having ordinary skill in the art would have known that one piece construction in simpler and more cost effective than multiple piece construction.   
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the motor (Winslow, power section 22 (e.g., a positive displacement mud motor) that includes a stator 24 and a rotor 26) includes a motor housing (Simpson, 150) and wherein the harmonic gear drive (Simpson, 162) further comprises a fixed sub (166) that mechanically couples the fixed spline to the motor housing (Simpson, Fig. 2D).  
Regarding claim 12, Simpson discloses the wave generator (176) is an eccentric cam (see Fig. 3, and see column 5 lines 30-31, wherein a wave generator 176 in the form of an eccentric).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 6059661 A) in view of Winslow (US 20160222734 A1), Yeh (US 20130333505 A1) and Oishi (US 9822864 B2).
Regarding claim 11, Simpson fails to disclose a difference between the first number of teeth and the second number of teeth is between 1 and 10. However, Oishi teaches a difference between the first number of teeth and the second number of teeth is between 1 and 10 (see column 3 lines 61-63, wherein the number of teeth of the rotary internal gear 11 is smaller than that of the stationary internal gear 3 by three). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yeh with a difference between the first number of teeth and the second number of teeth, as taught by Oishi, to generate relative rotation between both internal gears (see Abstract, wherein there is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.